Name: 97/629/ECSC, Euratom: Commission Decision of 26 June 1997 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Armenia, of the other part, on trade and trade-related matters
 Type: Decision
 Subject Matter: Europe;  cooperation policy;  tariff policy;  European construction
 Date Published: 1997-09-24

 Avis juridique important|31997D062997/629/ECSC, Euratom: Commission Decision of 26 June 1997 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Armenia, of the other part, on trade and trade-related matters Official Journal L 262 , 24/09/1997 P. 0005 - 0005COMMISSION DECISION of 26 June 1997 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Armenia, of the other part, on trade and trade-related matters (97/629/ECSC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 (1) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101 (2) thereof,Whereas, pending the entry into force of the Partnership and Cooperation Agreement signed in Brussels on 22 April 1996, it is necessary to approve the Interim Agreement signed in Brussels on 10 December 1996 between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Armenia, of the other part, on trade and trade-related matters;Whereas the conclusion of the Interim Agreement is necessary to attain the objectives of the Community set out in Articles 2 and 3 of the Treaty establishing the European Coal and Steel Community and whereas the Treaty did not make provision for all the cases covered by this Decision;Having consulted the Consultative Committee and with the assent of the Council, given on 29 April 1997,HAS DECIDED AS FOLLOWS:Article 1 The Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Armenia, of the other part, on trade and trade-related matters, together with the Protocol and the declarations, is hereby approved on behalf of the European Coal and Steel Community and the European Atomic Energy Community.These texts are attached to this Decision (1).Article 2 The President of the Commission shall give the notification provided for in Article 32 of the Interim Agreement on behalf of the European Coal and Steel Community and the European Atomic Energy Community.Done at Brussels, 26 June 1997.For the CommissionThe PresidentJacques SANTER(1) OJ L 129, 21. 5. 1997, p. 3.